Title: To John Adams from Philopattria, 1 June 1775
From: Philopatria
To: Adams, John


     
      Eastown,June 1st: 1775
      Honour’d Sir
     
     An ancient, and accounted a long headed Man, in these parts, has drop’d some words devising a scheme of reconciliation between the Colonies and Mother Country; which I think worthy of notice; and I am persuaded your zeal to a reconciliation is such that you will lend an ear to healing propositions, let it come from what quarter it may. Otherwise you would be unworthy of that eminence of character, which you profess, for republican candour of sentiment. He observed, suppose the Congress were to offer as much to the crown, as all the duties amount to, by a proper estimate, meaning all such duties, which we agree they have a right to lay as regulators of trade, and that exempt from all imposition on the Crown called runing; which might be easily assess’d on each Province, by having recourse to their books of entry, and making at the same time, a proper allowence for what are run, which it is thought have been nearly as much again. And besides this to offer a number of forces well disciplin’d, in case of requisition, as was the case the two last wars;—so many thousands or hundreds, from each Province according to their importance and ship, Victual, Pay and cloath the same; some or all, as best judged of by the wisdom of the Congress; and the same to continue for a certain season, or during the expedition, as was the case in the attack last Wars, upon Carthagenia and the Havannah. At least, the most strenious endeavours ought to be used, to some how or other effect an accommodation, considering what lamentable confusion and distress must attend the quarrel if continued any space of time; and that of aiming at independency at present, affords the most frightful of all aspects, whilst the Mother Country has such power over the Ocean.
     So hoping that these hints, may have their due weight, tho’ communicated unknown, by the old Gentleman that dropt them; at the same time not doubting, every salutory scheme will be thought of, by yourselves; yet, that nothing may escape commemoration, which seems of a beneficial nature, in order, somehow to effect a speedy reconciliation; I hope you will not be offended at the Contents hereoff, from Sir, Your unknown Friend, & humble Servant,
     
      Philopattria
     
     
      PS: I had like to have forgot that the venerable Sage would have insisted that all the obnoxious acts of Parliament should be repealed at the same time that the above mentioned offers were made, the one to be the inseperable condition of repealing the other, and in the space of ten, fifteen or twenty year, as the Provinces flourish and trade increases, an additional quantity both in money and troops, according to pressing requisitions from home, but still the mode of raising, as well as the quantity also, to be wholly left in the power of the different Assembly’s.
      And to confess the truth, the within letter on account of your reputed eloquence in the Congress, I direct to you, as it is thus more likely thereby you will have a due influence on that august Assembly altho your under no constraint but may still pursue your own opinion.
     
    